 Case 2:19-cv-10427-GW-SK Document 12 Filed 02/26/20 Page 1 of 1 Page ID #:39




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister, Jr., Esq., SBN 111282
2    Mark Potter, Esq., SBN 166317
     Phyl Grace, Esq., SBN 171771
3    Dennis Price, SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    phylg@potterhandy.com
6    Attorneys for Plaintiff,
     TERRY HUBBARD
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
     Terry Hubbard,                               )   Case No.: 2:19-cv-10427-GW-SK
10                                                )
              Plaintiff,                          )
11                                                )   NOTICE OF SETTLEMENT AND
       v.                                         )   REQUEST TO VACATE ALL
12
     Andy's Donuts, Inc., a California            )   CURRENTLY SET DATES
     Corporation; and Does 1-10,                  )
13                                                )
              Defendants.                         )
14                                                )
                                                  )
15                                                )
                                                  )
16                                                )
17
            The plaintiff hereby notifies the court that a global settlement has been reached
18
     in the above-captioned case and the parties would like to avoid any additional expense,
19
     and to further the interests of judicial economy.
20
            The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21
     dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to
22
     all parties will be filed within 60 days.
23
24                                     CENTER FOR DISABILITY ACCESS
25
     Dated:                                                                    ______
26                                     Phyl Grace
27                                     Attorney for Plaintiff
28


     Notice of Settlement             -1-                2:19-cv-10427-GW-SK
